DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganitzer et al, (US PGPub 2015/0348921 hereinafter referred to as “Ganitzer”) in view of Cunningham et al. (US Patent 3,654,526, hereinafter referred to as “Cunningham”).
Ganitzer discloses the semiconductor device substantially as claimed.  See figures 1-16, emphasis on figures 1-9, and corresponding text, where Ganitzer shows, in claim 1, a microelectronic device, comprising:
a semiconductor die (110, 120) having a die frontside (11) and a die backside (12) opposite the die frontside (figures 1, 7 and 8; [0029]); 
a backmetal system, comprising: 
a gold-based ohmic bond layer (60) overlying the die backside, and a silicon (Si) ingress-resistant plated layer (60) overlying the gold-based ohmic bond layer, the Si ingress-resistant plated layer (figure 7; [0059-0062]); 
a substrate (10) having an upper surface (figures 7 and 8; [0062]); and a die bond material bonding (20) the semiconductor die (110, 120) to the upper surface of the substrate (figures 1 and 2; [0033-0040]). 

Ganitzer fails to show, in claim 1, a gold-based ohmic bond layer overlying the die backside, and a silicon (Si) ingress-resistant plated layer overlying the gold-based having an average grain size exceeding that of the gold-based ohmic bond layer.
Cunningham teaches, similar semiconductor device that includes having a metallization system that include the use of gold metal materials.  In addition, Cunningham teaches that it is desirable to prevent hillock formations on the metal layers that are created by an increase of grain size through recrystallization process. As a result, heating of the metal layer induces compressive forces resulting in discontinuities or bump (col. 3, lines 55-68).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate, a gold-based ohmic bond layer overlying the die backside, and a silicon (Si) ingress-resistant plated layer overlying the gold-based ohmic bond layer, the Si ingress-resistant plated layer having an average grain size exceeding that of the gold-based ohmic bond layer, in the device of Ganitzer, according to the teachings of Cunninghan, with the motivation that by having different grain sizes would result in routine experimentation, where the desire would be to prevent hillock formations on the metal layers for the purposes of having efficient ohmic contact.  

Ganitzer in view of Cunningham shows, in claim 2, wherein the die bond material comprises a sintered material (col. 3, lines 24-35, Cunningham). 
Ganitzer in view of Cunningham shows, in claim 3, wherein the semiconductor die has a thickness less than 101.6 microns (figure 4; [0049]). 
Ganitzer in view Cunningham shows, in claim 4 wherein: the gold-based ohmic bond layer consists essentially of gold, and the ingress-resistant plated layer is 

Ganitzer fails to show, in claim 5, wherein the second average grain size is at least ten times the first average grain size.
Cunningham teaches, similar semiconductor device that includes having a metallization system that include the use of gold metal materials.  In addition, Cunningham teaches that it is desirable to prevent hillock formations on the metal layers that are created by an increase of grain size through recrystallization process. As a result, heating of the metal layer induces compressive forces resulting in discontinuities or bump (col. 3, lines 55-68).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate, wherein the second average grain size is at least ten times the first average grain size, in the device of Ganitzer, according to the teachings of Cunninghan, with the motivation that by having different grain sizes would result in routine experimentation, where the desire would be to prevent hillock formations on the metal layers for the purposes of having efficient ohmic contact.  

Ganitzer in view of Cunningham shows, in claim 6, wherein the gold-based ohmic bond layer is formed in direct contact with the die backside; and wherein the Si ingress-resistant plated layer is formed in direct contact with the gold-based ohmic bond layer (figure 7; [0059-0062]). 

Ganitzer shows, in claim 7, a microelectronic device, comprising: 
a semiconductor die (110, 120) having a die frontside and a die backside opposite the die frontside (figures 1, 7 and 8; [0029]); 
a gold-based ohmic bond layer (60) on the die backside, the gold-based ohmic bond layer predominately composed of gold, by weight (figure 7; [0059-0062]); and 
a silicon (Si) ingress-resistant plated layer (60) on the wafer-level gold-based ohmic bond layer, wherein the Si ingress-resistant plated layer (figure 7; [0059-0062]). 

Ganitizer fails to show, in claim 7, the gold-based ohmic bond layer having a first average grain size and predominately composed of gold, by weight; wherein the Si ingress-resistant plated layer has a second average grain size exceeding the first average grain size.

Cunningham teaches, similar semiconductor device that includes having a metallization system that include the use of gold metal materials.  In addition, Cunningham teaches that it is desirable to prevent hillock formations on the metal layers that are created by an increase of grain size through recrystallization process. As a result, heating of the metal layer induces compressive forces resulting in discontinuities or bump (col. 3, lines 55-68).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate, the gold-based ohmic bond layer having a first average grain size and predominately composed of gold, by weight; wherein the Si 


Ganitzer in view of Cunningham shows, in claim 8, wherein the gold-based ohmic bond layer consists essentially of gold ([0059]). 
Ganitzer in view of Cunningham shows, in claim 9, wherein the Si ingress-resistant plated layer is predominately composed of gold, by weight, while having a lower gold content than does the gold-based ohmic bond layer (figure 7; [0059-0062]). 
Ganitzer in view of Cunningham shows, in claim 10, wherein the Si ingress-resistant plated layer is predominately composed of gold, silver, palladium, platinum, or a combination thereof, by weight (figure 7; [0059-0062]). 

Ganitzer in view of Cunningham shows, in claim 11, wherein the second average grain size is at least ten times the first average grain size . 

Ganitzer in view of Cunningham shows, in claim 12, wherein the gold-based ohmic bond layer has an average thickness ranging from 1 to 10 kilo angstroms (figure 7; [0059-0062]). 
in claim 13, wherein: the gold-based ohmic bond layer has an average thickness ranging from 3 to 5 kilo angstroms; and the Si ingress-resistant plated layer has an average thickness equal to or greater than the wafer-level gold-based ohmic bond layer(figure 7; [0059-0062]). 
Ganitzer in view of Cunningham shows, in claim 14, further comprising: a substrate; and a sintered bond layer attaching the semiconductor die to the substrate (figure 7; [0059-0062]). 

Ganitzer shows, in claim 15, a microelectronic device, comprising: a semiconductor die comprising a die backside, a gold-based ohmic bond layer (60) formed on the die backside, and a silicon (Si) ingress-resistant plated layer (60) formed on the gold-based ohmic bond layer (figure 7; [0059-0062]), the Si ingress-resistant plated layer (figure 7; [0059-0062]); 
a substrate (10) having an upper surface (figures 7 and 8; [0062]); and 
a sintered bond layer contacting the Si ingress-resistant plated layer and bonding the semiconductor die (110, 120) to the substrate (figures 7 and 8; [0062]). 

Ganitzer fails to show, in claim 15, having an average grain size exceeding that of the gold-based ohmic bond layer.
Cunningham teaches, similar semiconductor device that includes having a metallization system that include the use of gold metal materials.  In addition, Cunningham teaches that it is desirable to prevent hillock formations on the metal layers that are created by an increase of grain size through recrystallization process. As a result, heating of the metal layer induces compressive forces resulting in discontinuities or bump (col. 3, lines 55-68).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate, having an average grain size exceeding that of the gold-based ohmic bond layer, in the device of Ganitzer, according to the teachings of Cunninghan, with the motivation that by having different grain sizes would result in routine experimentation, where the desire would be to prevent hillock formations on the metal layers for the purposes of having efficient ohmic contact.  


Ganitzer in view of Cunningham shows, in claim 16 wherein: the substrate comprises an electrically-conductive base flange; the semiconductor die comprises a transistor (figure 1; [0027-0040]); and a source region of the transistor is electrically coupled to the electrically-conductive base flange through the gold-based ohmic bond layer, the Si ingress-resistant plated layer, and the sintered bond layer (figure 1; [0027-0040]). 
in claim 17 wherein the gold-based ohmic bond layer consists essentially of gold ([0059]). 
Ganitzer in view of Cunningham shows, in claim 18 wherein the Si ingress-resistant plated layer is predominately composed of gold, by weight, while having a lower gold content than does the gold-based ohmic bond layer (figure 7; [0059-0062]). 
Ganitzer in view of Cunningham shows, in claim 19 wherein the Si ingress-resistant plated layer is predominately composed of gold, silver, palladium, platinum, or a combination thereof, by weight (figure 7; [0059-0062]). 


Ganitzer in view of Cunningham shows, in claim 20, wherein the second average grain size is at least ten times the first average grain size (col. 3, lines 55-68, Cunningham).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/           Examiner, Art Unit 2898                                                                                                                                                                                             March 12, 2022